Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner would like to note that a concave and a convex by definition are curved surfaces and are interpreted as such.  Claims 15 and 17 were requested to be canceled and are canceled by the Examiner’s Amendment since “at least one of the convex portion and concave portion has a curved surface” does not further limit the claim, since a convex portion and concave portion are required to have a curved surface since they are convex or concave, respectively.
Specification
The amendment to the specification received on May 19, 2021 is acceptable.  The specification objections are hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Beddard (Reg. No. 46,545) on June 3, 2021.

The application has been amended as follows: 

Claims 3, 5, 6, and 7 previously withdrawn have been rejoined.

  - - 6. (Currently Amended) The scroll-type fluid machine according to claim 1, wherein at least one of the lap part of the fixed scroll and the orbiting scroll includes a plurality of protrusions provided except in a region where the convex portion is provided. - - 
  - - 7. (Currently Amended) The scroll-type fluid machine according to claim 1, wherein at least one of the lap part of the fixed scroll and the orbiting scroll includes a plurality of protrusions provided also in a region where the convex portion is provided. - -
Claim 8 has been canceled.
  - - 9. (Currently Amended) The scroll-type fluid machine according to claim 1, wherein the convex portion and the concave portion are provided in a plurality of regions of at least one of the lap part of the fixed scroll and the orbiting scroll. - -

Claims 11-15 and 17 have been canceled.
Election/Restrictions
Claims 1-7, 9, 10, and 14-16 are allowable. Claims 3, 5, 6, and 7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of the species, as set forth in the Office action mailed on March 18, 2020, is hereby withdrawn and claims 3, 5, 6, and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance (independent claim 1): the scroll fluid machine as claimed including specifically in a portion where a deformation amount of an outer line of a tooth joint side of one of the lap part of the fixed scroll and the lap part of the orbiting scroll is smaller than a deformation amount of an inner line of a tooth tip side of the lap part facing the one lap part, a convex portion is provided in at least one of the outer line of the tooth joint side of the one lap part and the inner line of the tooth tip side of the lap part facing the one lap part, and in a portion where a deformation amount of the outer line of the tooth joint side of the one lap part is larger than a deformation amount of the inner line of the tooth tip side of the lap part facing the one lap part, a concave portion is provided in at least one of the outer line of the tooth joint side of the one lap part and the inner line of the tooth tip side of the lap part facing the one lap part is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance (independent claim 16): the scroll fluid machine as claimed including specifically in a portion where a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENT
Applicant’s arguments, see Page 9, filed May 19, 20201 with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746